Citation Nr: 1634919	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in part, denied service connection for lumbar degenerative disc disease, acute right shoulder strain, and left knee degenerative joint disease.

The Board notes that the Veteran was twice scheduled for a hearing before a Decision Review Officer at the RO but cancelled both times.  The Veteran has not requested a hearing before the Board.  Having cancelled his RO hearings, the Board finds that all efforts required to afford him an opportunity for a hearing on his appeal have been met.

The issue of service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current chronic low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is not related to the lumbar strain he incurred in service or otherwise related to his military service.

2.  The Veteran's current chronic left knee disorder, diagnosed as degenerative joint disease, is not related to the left knee strain he incurred in service or otherwise related to his military service.





CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A chronic left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Low Back Disorder

The Veteran contends that he injured his low back in service during tank training maneuvers when, while he was entering the hatch of a tank, he hit his low back on the rim.  He stated that it is this injury that has caused him problems.  He stated he did not seek treatment for it at that time. 

The service treatment records do not show treatment for an injury of the Veteran's low back.  However, they do show treatment in December 1973 for complaints by him of having recurrent low back pain for one year.  In contrast, there was no finding of a lumbar spine abnormality on his separation physical examination in May 1974.

With regard to post-service evidence, although asked to identify and provide his current medical provider's treatment records or to provide VA with a release to obtain those records, the Veteran only provided a statement from his private treating orthopedic physician dated in March 2010 along with copies of X-ray reports.  Relating to the Veteran's claimed low back disorder, this physician stated that he had been treating the Veteran for five years for musculoskeletal problems, that the Veteran was a self-employed contractor, and that the Veteran has had significant back problems.  He also stated that the Veteran related to him that he had injured his back while in the Army in the 1970s when he was a sergeant with a tank crew and that such injury occurred while climbing into a tank.  The physician stated that the Veteran's back X-rays show severe arthritis in the facet joints at L4-L5 and L5-S1 with marked disk space narrowing.  In his opinion, these are degenerative conditions that have considerably worsened over the past 35 years to the point now that he has recommended permanent disability.

The Veteran also submitted a copy of the report of a February 2010 X-ray of the lumbar spine that showed there were prominent degenerative disk changes identified at L4-L5 and L5-S1; minimal degenerative disk changes identified at the remaining levels; vertebral body heights were preserved at all levels; and no pars defects.  The impression was prominent degenerative disk changes at L4-L5 and L5-S1.

The Veteran also submitted in support of his claim a buddy statement from someone who served with him in Germany.  In this statement, this individual stated that, on December 11, 1973, he observed the Veteran's back where he had scraped the skin from his lower back causing him severe pain after slipping while entering through the tank commander's hatch.  He further stated that, from that point on, the Veteran complained of low back pain but did not go back to the dispensary for treatment.

With regard to VA treatment, the Veteran reported that he has not received treatment at VA.  However, there is one treatment note from February 2011 in the claims file which is a Primary Care Provider Annual Exam.  This note indicates the Veteran presented for "vesting."  He reported a problem with his back for which he did not get credit for.  His past medical history was positive for "low back pain - hit side of tank jumping into it."  The assessment was degenerative disc disease L3-S1.  

The Veteran underwent VA examination in July 2010.  Claims file review was noted to have been accomplished and to have revealed low back pain on December 11, 1973, resolved, and separation physical examination on May 7, 1974 silent for this condition.  The Veteran gave a history of having jumped into a tank in 1973 injuring his low back, no treatment, resumed work; and then back strain one other time with conservative treatment.  He reported the course since onset is that it had worsened.  He related that, after service, he had worked as a construction worker and iron worker with physical labor for the past 35 years.  Symptoms of the low back disorder were noted to be daily and constant pain at a level of 4 to 5 out of 10, stiffness, weakness and lack of endurance.  Physical examination revealed range of motion of the thoracolumbar spine was 90 degrees of flexion, 10 degrees of extension, 30 degrees of right and left lateral flexion, and 45 degrees of right and left lateral rotation.  The examiner commented that range of motion was limited by pain and stiffness.  X-rays of the lumbar spine were noted to demonstrate degenerative disc disease L3-S1, greatest at L5-S1.

The examiner's diagnosis was two-fold.  He first diagnosed lumbar strain, resolved, no residuals.  He opined that it is at least as likely as not caused by or a result of military service.  Medical record on separation physical examination showed normal spine.  He also diagnosed lumbar degenerative disc disease L3-S1 without radiculopathy.  He stated this was after service and opined that it was not caused by or related to the lumbar strain or military service.  His rationale was that the Veteran worked for 35 years as a construction worker and iron worker after military service and medical literature shows that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) are the predominant predictors of degenerative disc disease.

In this case, the Board does not dispute that the Veteran had some type of injury to his back in service.  The question is whether his current low back disorder is related thereto.  To that extent, the Board finds that the medical statements are the most relevant evidence.  The Board acknowledges that it appears that the medical opinions are in disagreement not only as to what the Veteran's current diagnosis is but also as to whether the Veteran's current low back disorder is related to his military service.  

The Veteran's private physician states he has arthritis and the VA examiner states he has degenerative disc disease.  However, both rely on X-rays.  The February 2010 X-ray report specifically identifies "degenerative disk changes at L4-L5 and L5-S1" rather than degenerative joint changes or arthritis.  Likewise, the X-ray the VA examiner relied upon also showed degenerative disc disease rather than degenerative joint disease.  Consequently, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's current low back disorder is degenerative disc disease of the lumbar spine as diagnosed by the VA examiner.

Furthermore, the Board finds that the VA examiner's medical opinion is more probative and, therefore, more persuasive as to whether there is a nexus relationship between the Veteran's current low back disorder and his military service.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   In evaluating the probative value of competent medical evidence, "the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."   Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The private physician's medical opinion is not expressed very clearly.  He merely reiterates what the Veteran told him about being injured in the service and that the  Veteran has a current low back disorder diagnosed as arthritis.  However, there is no actual definitive statement of opinion relating the diagnosed arthritis to the reported in-service injury.  Rather, the reader is left to infer that this is the physician's opinion.  Consequently, the Board finds that the physician's medical opinion is too speculative to provide the required degree of medical certainty to constitute medical nexus evidence.  As such it lacks probative value.  See Bloom v. West, 5 Vet. App. 104, 145 (1999).  

As for the VA examiner's medical opinion, the Board finds this medical opinion to be highly probative as to whether the Veteran's current low back disorder is related to his military service as it is clearly based upon a review of the entire record and sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the examiner's approach is a bit unusual and must be read as whole in order to determine his complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Read as a whole, it is clear that the examiner's opinion is that, although the Veteran had a lumbar strain in service, it resolved without residual and that his current degenerative disc disease of the lumbar spine had its onset after service and is neither related to the in-service lumbar strain nor otherwise related his military service.  His opinion is based on the Veteran's reported history of injury in service, the lack of any significant in-service treatment, the finding of no spine abnormality at the time of the May 1974 separation examination, the fact that the Veteran worked 35 years as a construction and iron worker, and medical literature that shows that the predominant predictors of degenerative disc disease of the spine are age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc).  Consequently, the VA examiner's medical opinion is supported by a rationale that is factually accurate, fully articulated when read as a whole, and based on sound medical principles.  Such an opinion is afforded high probative value.

The Board acknowledges that the Veteran's statements appear to indicate a continuity of symptomatology since service.  The Board finds that such statements lack credibility as, given the negative findings on the service separation examination, the contemporaneous service treatment records do not corroborate the Veteran's report.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by a Veteran many years later, long after the fact).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).   

Moreover, the VA examiner opined that the in-service lumbar strain had resolved based upon the positive finding of no lumbar spine disorder on separation examination in May 1974, which notably was only six months after treatment for complaints of low back pain.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a chronic low back disorder is warranted because the evidence established that, although the Veteran had a lumbar strain in service, it resolved without residuals and the Veteran's current chronic low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is not related to the lumbar strain or otherwise related to his military service and, further, arthritis was not manifested within a year of service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Degenerative Joint Disease, Left Knee

The Veteran contends that he had a left knee strain while in Germany in service and has had swelling and knee problems that have continued since that injury to the present.  Thus, his current knee problems should be service-connected.

Initially the Board finds that the Veteran is diagnosed to have degenerative joint disease of the left knee as diagnosed on VA examination in July 2010.  Consequently, a current disability is present.

Also, the service treatment records demonstrate that the Veteran was treated in June 1972 for complaints of a "trick knee."  Although he initially complained of tightness in the left knee, he reported at an orthopedic consult that he frequently pulled his left knee out (which was noted to probably be a medial collateral ligament strain) with the most recent episode being two weeks ago causing him pain in the mid-calf.  He denied residual left knee pain.  He had normal examination of the left knee but mid-calf swelling and warmth.  He was assessed to have a hematoma in the left calf and his lower leg was casted for about two weeks.  X-rays of the left knee showed no bony abnormality.  The Veteran also sustained a fracture of the left proximal tibia in September 1972, for which his left leg was again placed in a long leg cast.  On separation examination in May 1974, however, no abnormality of the left lower extremity, especially the left knee, was noted.

The Veteran submitted in support of his claim a buddy statement from someone who served with him in Germany.  In this statement, this individual stated that 
He was present with the Veteran on June 21, 1972 when he had been put into a cast for his left knee.  He had twisted his knee while working in the motor pool.  He reported that the Veteran and his crew members were changing out a track pad when he had twisted his knee.  The Veteran had a limp until he broke his leg on September 27, 1972 at which time he was placed into another cast.  Finally, he stated that the Veteran, from that point on, had a weak left knee, which could be observed whenever he climb up and down from the tank.

As for post-service treatment records, although asked to identify and provide his current medical providers' treatment records or to provide VA with a release to obtain those records, the Veteran only provided the copy of the report of a May 2009 X-ray of the left knee which demonstrates he has a history of left knee pain with findings of old healed fracture deformity of the proximal left fibular shaft; faint chondrocalcinosis at the medial and lateral menisci; and mild marginal spurring at all three compartments.  No fracture, effusion or acute pathology was noted.  The impression was degenerative changes and chondrocalcinosis.

The Board notes that, along with this X-ray report, the Veteran submitted the March 2010 statement of a private orthopedic physician.  This statement, however, did not address the Veteran's left knee disorder.  It only discussed his low back and right shoulder disorders.  In addition, a February 2011 VA Primary Care treatment note also fails to show complaints of or findings relating to the Veteran's left knee.  Consequently, this evidence is not relevant to this claim.  

Rather, the only other evidence related to the Veteran's claim is the July 2010 VA examination at which he reported injuring his knee in 1973 while jumping off of a tank and sustaining a knee strain.  He reported it was conservatively treated with an ace bandage.  After review of the claims file, the VA examiner noted the Veteran had an acute left knee strain in June 1972 that had resolved and that the May 1974 separation physical examination was silent for this condition.  

The Veteran further reported that the course since onset of this condition, which was during service, is that it has worsened.  His symptoms consist of pain at a level of 7 or 8 out of 10, stiffness, swelling, weakness, and instability.  Frequency, duration and location of symptoms are daily and constant above and below the knee cap.  X-rays of the left knee demonstrated degenerative changes in the medial and lateral compartments with a small joint effusion.  

The examiner's diagnosis was two-fold.  He first diagnosed a left knee strain, acute, no residuals.  He opined that it is at least as likely as not that the left knee strain was caused by or a result of military service.  Medical record on separation physical exam showed a normal knee.  He further diagnosed the Veteran to currently have left knee degenerative joint disease that started after military service.  He opined that it was not caused by or related to the in-service left knee strain or his military service.  His rationale was that the Veteran worked 35 years as a construction worker and iron worker after military service and the medical literature does not support strain as a proximal cause of degenerative joint disease.

Initially, given the Veteran's reports of having a continuity of symptomatology since service, the Board must consider whether service connection may be granted pursuant to 38 C.F.R. § 3.303(b).  Pursuant to that provision, a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39.  The Board notes that degenerative joint disease is a disease listed is § 3.309(a).  As such, the Board must also consider whether presumptive service connection is warranted pursuant to 38 C.F.R. § 3.307(a).  

After considering the evidence, the Board finds that service connection under either 38 C.F.R. § 3.303(b) or § 3.307(a) is not warranted as the evidence fails to demonstrate a chronic disease was present, in this case degenerative joint disease, either during service or within the one-year presumptive period after service.  The X-ray evidence during service fails to demonstrate the presence of degenerative joint disease or arthritis in the left knee.  The left knee was noted to be normal at the May 1974 separation physical examination.  Finally, there is no medical evidence within the first year after the Veteran's separation from active service (i.e., between May 1974 and May 1975) to show that he had degenerative joint disease in the left knee.  The Veteran has merely reported having pain in the left knee.  As pain may have many causes, the Veteran is not competent to relate that it is due to a specific etiology.  See Jandreau, 429 F.3d at 1372.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's degenerative joint disease of the left knee has been presence since service or the one-year presumptive period after his separation from service.  Hence, service connection on a presumptive basis pursuant to § 3.303(b) or § 3.307(a) is not warranted.

To the extent that Veteran's statements appear to indicate a continuity of knee symptomatology since service, the Board finds that such statements lack credibility.  This is so because the service separation examination provided negative findings as to the knee.

As for direct service connection, the Board finds that the evidence also fails to establish that service connection is warranted.  The Veteran has not submitted any opposing opinion other than his own lay statement.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The knee disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran's statements relating his current chronic left knee disorder to an in-service injury is not competent and lacks probative value.

Hence, the only competent and probative evidence of record as to a nexus relationship between the Veteran's current chronic left knee disorder and his military service is the VA examiner's opinion.  This opinion essentially states that, although the Veteran had a left knee strain in service, it resolved without residual and the current degenerative joint disease of the left knee is not related to the in-service left knee strain or otherwise related to the Veteran's military service.  The examiner's rationale for this opinion is that the separation physical examination showed a normal knee, the Veteran worked for 35 years as a construction and iron worker after military service and the medical literature does not support that strain is a proximal cause of degenerative joint disease.  Consequently, the VA examiner's opinion is factually accurate, fully articulate and supported by sound medical principles.  Thus it is afforded a high probative value.  See Nieves, supra.

The evidence being against the Veteran's claim, the Board finds that the preponderance of the evidence is against finding that service connection for a chronic left knee disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a right shoulder disorder is warranted for additional development.  Specifically the Board finds that a new VA examination should be afforded because the evidence is in conflict as to whether the Veteran has a current right shoulder disability for which service connection may be granted.

The July 2010 VA examiner diagnosed the Veteran to have a right shoulder strain, acute, no residuals, resolved.  He stated that the medical record on separation physical examination showed a normal shoulder and that there were no objective findings on his examination of the Veteran.  However, the examiner reported the Veteran's range of motion of the right shoulder on examination was forward flexion of 0 to 150 and abduction 0 to 150.  Furthermore, the VA examiner stated that range of motion was "limited by pain" and there was "tenderness at AC Jt."  

The Board notes that, for VA rating purposes, normal range of motion of the shoulder in forward flexion and abduction is from 0 degrees to 180 degrees.  The Board does not understand how the examiner's findings that forward flexion and abduction were limited by 30 degrees, that range of motion was limited by pain and there was tenderness at the acromioclavicular (AC) joint are equivalent to "no objective findings" without an explanation from the examiner as to why.

Moreover, the VA examiner noted that his X-rays were negative.  However, the examiner did not comment on the private X-ray report conducted in February 2010 that is in the claims file, which identified mild degenerative changes and AC joint hypertrophy in the right shoulder.  The examiner should have explained why these findings did not support a current diagnosis.

Finally, the Veteran had submitted a March 2010 statement from his private treating orthopedic physician in which this physician diagnosed him to have severe arthritis of the AC joint and opined that it was related to an in-service injury.  The VA examiner failed to address this private orthopedic physician's statement.

As for the private physician's statement, the Board finds that it appears the his diagnosis that the Veteran has severe arthritis of the AC joint is inconsistent with the remaining evidence of record.  The physician stated the Veteran's X-ray show he has severe AC arthritis in the AC joint.  However, the February 2010 X-ray report identified only mild degenerative changes without specifying where in the shoulder those changes were located, and only identified AC joint hypertrophy.  Also contradictory to the private physician's diagnosis of severe arthritis is the July 2010 VA examiner's report that the X-ray conducted for the VA examination was negative.  Thus, the Board has concerns about accepting the private physician's diagnosis without further documentation, such as his treatment records, to support his diagnosis.  

Consequently, the Board finds the best way to resolve these issues is to obtain a new VA examination to determine the current nature of any right shoulder disorder the Veteran may have and, if so, an appropriate nexus opinion should be provided.  However, additional treatment records may be helpful and should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any outstanding treatment records from medical care providers, whether VA or private, that have treated his right shoulder condition.  For any private medical care providers, the Veteran should be advised that he can either provide VA with a release form for it to obtain the identified treatment records or he can provide the treatment records directly to VA himself.  If the Veteran provides a completed release form to VA, all identified, available treatment records should be obtained and associated with the claims file.  The Veteran and his representative should be advised of any records sought but were not obtainable and be given the opportunity to submit those records himself.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current right shoulder disability he may have.  The claims file should be made available to the VA examiner for review.

After conducting any necessary tests and/or studies, the examiner is requested to:

a. Please identify all right shoulder disabilities diagnosed since the current claim was filed in 2010.  In particular, the examiner is requested to indicate whether the Veteran has had a diagnosis of right shoulder arthritis at any time during this appeal.  
b. For each disorder so identified, the examiner should then render an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) such right shoulder disorder(s) is related to any disease or injury incurred during service.  The examiner should specifically address:
i. whether any such disability is etiologically related to an injury to the right shoulder sustained when a tank hatch fell on the top of his right shoulder (date unknown as no treatment during service, but possibly in November 1972 according to buddy statement)
ii. whether any such disability is etiologically related to when he tripped and fell against a tank hitting his right shoulder in November 1971 (see service treatment records dated November 26, 1971); and
iii. In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


